DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response dated August 22, 2022.  Claims 1-20 are presently pending and are presented for examination.

Claim Objection
Claim 4 is objected to for the inclusion of a forward slash “/or” as a result of the previous amendment.
Claim 20 is objected to for the use of “and/or”. See line 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0146618, to Elazary et al. (hereinafter Elazary), in view of U.S. Patent Publication No. 2009/0074545, to Lert, JR. et al. (hereinafter Lert).

As per claim 1, Elazary discloses a driverless transporter for transporting goods (e.g. see Abstract, Fig. 6, and para. 0047 wherein an autonomous harvesting robot 605 is provided), comprising: an undercarriage (e.g. see Fig. , wherein a base is disposed between the robot wheels), a drive (e.g. see Fig. 6, wherein actuators 630, 640, 650 and 660 are provided), a control unit (e.g. see para. 0047, wherein the robot includes at least one processor), and a handling arrangement with a telescopic extension for moving the goods in a horizontal direction (e.g. see Fig. 6, and para. 0047, wherein actuator 660 comprises a telescoping extension for moving goods in a horizontal direction).
Elazary fails to disclose every feature of the telescopic extension having a pair of telescopic rails with a handling element therebetween, wherein the telescopic rails are configured to permit movement of the handling element in a longitudinally displaceable manner. However, Lert discloses the telescopic extension having a pair of telescopic rails (e.g. see Fig. 1a, wherein the vehicle includes two rails moveable horizontally in two directions) with a handling element therebetween (e.g. see Fig. 13, and para. 0120, wherein gripper fingers 1308 may be utilize to engage a payload to move the payload laterally), wherein the telescopic rails are configured to permit movement of the handling element in a longitudinally displaceable manner (e.g. see Figs. 4a-4c).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary  to include a pair of telescopic rails with handling element therebetween for gripping and moving larger organic matter.

As per claim 2, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses wherein the driverless transporter further comprises a lifting device for moving the goods in a vertical direction, the telescopic extension being lifted by the lifting device (e.g. see Figs. 10A and 10B, wherein arrows 2 and 3 show vertical movement of the goods grasp by the actuators, via extendable lift 1020), and the lifting device being configured as a lifting platform having the telescopic extension mounted thereon (e.g. see Figs. 10A and 10B, and para. 0063, wherein the set of actuators are mounted on a platform of the vertically extending lift 1020).  

As per claim 3, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses wherein the telescopic extension is arranged on the driverless transporter such that, when seen in a top view, the goods are arranged within a transporter base area defined by the undercarriage when the telescopic extension is in a retracted condition (e.g. see Fig. 10B), or a chassis of the transporter and can be moved to a position laterally next to the base area by pulling out the telescopic extension.  

As per claim 4, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses wherein the telescopic extension has arranged thereon a handling element for gripping /or picking up the goods (e.g. see Figs. 10A and 10B, wherein grippers 1030 are provided).  

As per claim 5, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses wherein the handling arrangement comprises at least one further axis of movement for moving the goods in a horizontal plane (e.g. see Figs. 10A and 10B, wherein grippers 1030 are moveable in a vertical direction).  

As per claim 6, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses wherein the handling arrangement comprises at least two telescopic extensions (e.g. see Figs. 10A and 10B).  

As per claim 7, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses comprising at least one place for depositing transported goods (e.g. see Fig. 6, wherein the robot 605 includes a storage bay 670).

As per claim 9, Elazary discloses a driverless transport system comprising: at least one driverless transporter for transporting goods (e.g. see Abstract, Fig. 6, and para. 0047 wherein an autonomous harvesting robot 605 is provided), comprising: an undercarriage (e.g. see Fig. , wherein a base is disposed between the robot wheels), a drive (e.g. see Fig. 6, wherein actuators 630, 640, 650 and 660 are provided), a control unit (e.g. see para. 0047, wherein the robot includes at least one processor), and a handling arrangement with a telescopic extension for moving the goods in a horizontal direction (e.g. see Fig. 6, and para. 0047, wherein actuator 660 comprises a telescoping extension for moving goods in a horizontal direction)…; and at least one transfer station, wherein the driverless transporter and the transfer station are configured such that goods transported by the transporter can be moved by means of the telescopic extension from a transport position in an area of the transporter to a transfer position in an area of the transfer station or the goods can be moved by means of the telescopic extension from a transfer position in the area of the transfer station to a transport position in the area of the transporter (e.g. see para. 0045, wherein the robot transfers the harvested organic matter to a packing or storing station).  
Elazary fails to disclose every feature of the telescopic extension having a pair of telescopic rails with a handling element therebetween, wherein the telescopic rails are configured to permit movement of the handling element in a longitudinally displaceable manner. However, Lert discloses the telescopic extension having a pair of telescopic rails (e.g. see Fig. 1a, wherein the vehicle includes two rails moveable horizontally in two directions) with a handling element therebetween (e.g. see Fig. 13, and para. 0120, wherein gripper fingers 1308 may be utilize to engage a payload to move the payload laterally), wherein the telescopic rails are configured to permit movement of the handling element in a longitudinally displaceable manner (e.g. see Figs. 4a-4c).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary  to include a pair of telescopic rails with handling element therebetween for gripping and moving larger organic matter.


As per claim 10, Elazary, as modified by Lert, teaches the features of claim 9, and Nusse further discloses wherein the transfer station is at least one of: machine tool, a material lock, a storage facility, and a storage rack (e.g. see para. 0045, wherein the robot transfers the harvested organic matter to a packing or storing station).  

As per claim 12, Elazary, as modified by Lert, teaches the features of claim 1, and further teaches wherein the transporter includes a processor and memory storing instructions for: in a first step, moving to a loading position by means of the undercarriage (e.g. see para. 0032, wherein the robot moves to a harvesting location), in a second step, transferring without the undercarriage being operated, the goods to the transfer station by actuating the telescopic extension or the lifting device (e.g. see Figs. 7A and 7B), and reaching the loading position by at least one further axis of movement of the transporter (e.g. see Figs. 7A and 7B).  

As per claim 16, Elazary, as modified by Lert, teaches the features of claim 1, and Elazary further discloses wherein the driverless transporter is configured to permit loading a transfer station with one or a plurality of workpieces (e.g. see Figs. 7A and 7B).

As per claim 17, Elazary, as modified by Lert, teaches the features of claim 4, and Elazary further discloses wherein the handling element is a gripper or a fork (e.g. see Fig. 6).

As per claim 18, Elazary, as modified by Lert, teaches the features of claim 5, and Elazary further discloses wherein the at least one further axis of movement is a vertical axis of rotation or a transverse shuttle (e.g. see Fig. 10B), and the further axis of movement moving the telescopic extension or being arranged between the lifting device and the telescopic extension (e.g. see Fig. 10B).  

As per claim 19, Elazary, as modified by Lert, teaches the features of claim 6, and Elazary further discloses wherein the telescopic extensions having parallel pull-out directions or being arranged side by side, one above the other or in alignment with each other (e.g. see Elazary, Fig. 10A).  

As per claim 20, Elazary, as modified by Lert, teaches the features of claim 7, and further teaches comprising at least two places for depositing transported goods (e.g. the Office notes that this comprises intended use of the driverless transport), wherein the axes of movement of the handling arrangement are configured such that transported goods can be deposited on or picked up from a deposit place by means of the telescopic extension (e.g. see Figs. 7A and 7B), the telescopic extension being pivotable by way of a vertical axis of rotation towards the deposit place or the deposit places (e.g. see Figs. 7A and 7B).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0146618, to Elazary et al. (hereinafter Elazary), in view of U.S. Patent Publication No. 2009/0074545, to Lert, JR. et al. (hereinafter Lert), and in further view of U.S. Patent Publication Number 2017/0308096, to Nusser et al. (hereinafter Nusser).

As per claim 13, Elazary discloses a method of operating a driverless transport system comprising at least one driverless transporter (e.g. see Abstract, Fig. 6, and para. 0047 wherein an autonomous harvesting robot 605 is provided) comprising: moving a driverless transporter to a loading position (e.g. see para. 0032, wherein the robot moves to a harvesting location), at which the transporter is arranged next to a transfer station, wherein the driverless transporter comprises: an undercarriage (e.g. see Fig. , wherein a base is disposed between the robot wheels), a drive (e.g. see Fig. 6, wherein actuators 630, 640, 650 and 660 are provided), a control unit (e.g. see para. 0047, wherein the robot includes at least one processor), and a handling arrangement with a telescopic extension for moving goods in a horizontal direction (e.g. see Fig. 6, and para. 0047, wherein actuator 660 comprises a telescoping extension for moving goods in a horizontal direction).
Elazary fails to disclose every feature of moving a driverless transporter to a loading position, at which the transporter is arranged next to a transfer station and actuating the telescopic extension for loading the transfer station with transported goods or for removing transported goods from the transfer station. However, Nusser teaches moving items from an adjacently located transfer station from the transfer station to an autonomous robot (e.g. see Figs. 3D-3E). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary  to include disposing a transfer station next to the robot so as to unload or load the robot with items to save time in transferring goods between locations.
Elazary fails to disclose every feature of the telescopic extension having a pair of telescopic rails with a handling element therebetween, wherein the telescopic rails are configured to permit movement of the handling element in a longitudinally displaceable manner. However, Lert discloses the telescopic extension having a pair of telescopic rails (e.g. see Fig. 1a, wherein the vehicle includes two rails moveable horizontally in two directions) with a handling element therebetween (e.g. see Fig. 13, and para. 0120, wherein gripper fingers 1308 may be utilize to engage a payload to move the payload laterally), wherein the telescopic rails are configured to permit movement of the handling element in a longitudinally displaceable manner (e.g. see Figs. 4a-4c).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary  to include a pair of telescopic rails with handling element therebetween for gripping and moving larger organic matter.

As per claim 14, Elazary, as modified by Nusser and Lert, teaches the features of claim 13, and Nusser further teaches further comprising removing a first workpiece from the transfer station in a first step, and transferring a second workpiece thereto in a second step, wherein, no movement of the transporter by way of the undercarriage takes place between the two steps or the transporter remains fixedly at its loading position (e.g. see Figs. 3D and 3E, wherein the robot 318 transfers items to and from the transfer station 302, without movement of the robot). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary  to include disposing a transfer station next to the robot so as to unload or load the robot with items to save time in transferring goods between locations.

Claims 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0146618, to Elazary et al. (hereinafter Elazary), in view of U.S. Patent Publication No. 2009/0074545, to Lert, JR. et al. (hereinafter Lert), and in further view of U.S. Patent No. 8,749,196, to Cohen et al. (hereinafter Cohen).

As per claim 8, Elazary, as modified by Lert, teaches the features of claim 1, but fails to disclose every feature of further comprising a coupling arrangement for mechanically coupling the transporter to a transfer station, wherein the coupling arrangement serves to center or support the transporter, wherein a sensor is provided for detecting that coupling has taken place or the control unit is configured such that the goods cannot be moved by the telescopic extension to a location outside the base area of the transporter until coupling has taken place or the telescopic extension cannot be pulled out until coupling has taken place.
However, Cohen teaches further comprising a coupling arrangement for mechanically coupling the transporter to a transfer station, wherein the coupling arrangement serves to center or support the transporter (e.g. see Fig. 1, and col. 7, line 44, to col. 8, line 7, wherein a robot 40 is provided configured to mate with depression 26 of a base plate), wherein a sensor is provided for detecting that coupling has taken place (e.g. see Figs. 4A-4C, and col. 6, lines 9-22, wherein homing beams are provided for docking the robot) or the control unit is configured such that transported goods cannot be moved by the telescopic extension to a location outside the base area of the transporter until coupling has taken place or the telescopic extension cannot be pulled out until coupling has taken place. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary to include providing a transfer station for the purpose of charging the autonomous robot.

As per claim 11, Elazary, as modified by Lert, teaches the features of claim 9, but fails to teach wherein the transfer station comprises a coupling arrangement for mechanically coupling the transporter, the coupling arrangement being used for centering or supporting the transporter and preventing a tilting of the transporter during pulling out of the telescopic extension. (e.g. see rejection of claim 8; the Office further notes that this coupling feature would aid in preventing tilting of the robot).  
However, Cohen teaches wherein the transfer station comprises a coupling arrangement for mechanically coupling the transporter, the coupling arrangement being used for centering or supporting the transporter and preventing a tilting of the transporter during pulling out of the telescopic extension. (e.g. see rejection of claim 8; the Office further notes that this coupling feature would aid in preventing tilting of the robot).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary to include providing a transfer station for the purpose of charging the autonomous robot.

As per claim 15, Elazary, as modified by Lert, teaches the features of claim 13, but fails to teach wherein the transporter is mechanically coupled to the transfer station at the loading position.
However, Cohen teaches wherein the transporter is mechanically coupled to the transfer station at the loading position (e.g. see rejection of claim 8). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Elazary to include providing a transfer station for the purpose of charging the autonomous robot.

Response to Arguments
Applicant's arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669